Lobel v Hakami (2015 NY Slip Op 08781)





Lobel v Hakami


2015 NY Slip Op 08781


Decided on December 1, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 1, 2015

Mazzarelli, J.P., Moskowitz, Richter, Manzanet-Daniels, JJ.


16249 652984/11

[*1] Michael Lobel, Plaintiff-Appellant,
vUri Hakami, et al., Defendants-Respondents, Nguyen Xuan Nguyen, et al., Defendants.


The Law Offices of David Carlebach, New York (David Carlebach of counsel), for appellant.
Rosenberg Calica & Birney LLP, Garden City (Kenneth E. Aneser of counsel), for respondents.

Order, Supreme Court, New York County (Ellen M. Coin, J.), entered December 9, 2013, which, to the extent appealed from as limited by the briefs, granted defendants-respondents' (defendants) motion for summary judgment dismissing the breach of contract and breach of fiduciary duty causes of action, unanimously affirmed, with costs.
The motion court correctly granted defendants summary judgment dismissing plaintiff's breach of contract cause of action, as the evidence does not support plaintiff's claim of an oral partnership agreement between him and defendant Hakami (see Moses v Savedoff, 96 AD3d 466, 470 [1st Dept 2012]). In the absence of evidence showing a partnership relationship, the court correctly granted defendants summary judgment dismissing plaintiff's breach of fiduciary duty claim (see Langer v Dadabhoy, 44 AD3d 425, 426 [1st Dept 2007], lv denied 10 NY3d 712 [2008]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 1, 2015
CLERK